PRATT, J.
The act of 18871 states that property of the relator in the city of Brooklyn shall be exempt from local taxation. We think that by “local taxation” the legislature intended taxation for city purposes. The locality referred to was the city of Brooklyn. No other locality was spoken of; and, so far as we can see, none other was considered. The appellant correctly argues that special statutes conferring immunities should be strictly construed, and, if the legislature had intended that the relator should be subject to no taxation except for state purposes, it could have easily said so. Order of special term reversed, with costs.

 Chapter 398, § 10.